Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 2/23/2022 has been entered.  Claims 1, 8, 14 and 21 were amended.  New claims 22-24 was added.  Claims 3, 10 and 16 were cancelled.  Claims 1, 2, 4-9, 11-15, 17-19 and 21-24 are pending.
Claim Objections
Claims 21-24 are objected to because of the following informalities: “a method” should be changed to “the method”.  Appropriate correction is required.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
 
Claim 24 recites the limitation "a method according to claim 14" in reference to the composition of claim 14.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-13 and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blotsky et al. (US 2014/0030228; published January 30, 2014) in view of Deba et al. (Herbicidal and fungicidal activities and identification of potential phytotoxins from Bidens Pilosa L. var. radiata Scherff, Weed Biology and Management, Vol. 7, Issue 2, May 2007, pages 77-83).
Applicant’s Invention
Applicant claims a method of improving the ability of plants to resist diseases, comprising contacting plants with a composition comprising a Bacillus amlyloliquefaciens and a Bidens plant extract in a concentration of 300ppm-200,000ppm. Claim 1
Applicant also claims a method of increasing the ability of a Bacillus amyloliquefaciens to improve plants to resist diseases comprising administering an effective amount of a Bidens plant extract in a concentration of 300ppm-200,000ppm to the Bacillus amlyloliquefaciens. Claim 8
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 1, 2, 4, 5, 8, 9 and 11 of the instant application, Blotsky et al. teach methods and compositions that control plant pathogens (abstract).  The compositions comprise isolate Bacillus organisms and include amyloliquefacians [0006-7].  Bacillus amyloliquefacians is able to survive unfavorable conditions and inhibits the growth of pathogenic bacteria like E. coli and Salmonella [0020].  The compositions contain 106 to 108 CFU/mL of carrier [0035].  The methods used include contacting plants, plant parts and seed with the formulations to modulate the effects of microorganisms, particularly Pseudomonas aeruginosa, gram positive bacteria, Serratia marcescens and Acidovorax (a bacterial fruit blotch of cucurbits such as watermelon) [0036-39; Table 1].  The invention also may include a second control agent that is antibacterial or a pesticide [0054].  
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Blotsky et al. do not teach that the second control agent is Bidens Pilosa water extract or in a concentration of 300ppm-200,000ppm, preferably 300-2000ppm.  It is for this reason that Deba et al. is joined.
Deba et al. teach that bidens Pilosa is an eco-friendly shrub which can control weeds and phytopathogens in agricultural fields (page 78, paragraph 1).  The leaves, stems and roots were boiled in water and adjusted to a pH of 2 (page 78, paragraph 3).  The water extract was further diluted to a concentration of 500ppm with ethanol and tested for herbicidal activity and fungicidal activity (page 78, paragraphs 4-6).  Bidens plant extract at a concentration of 500 ppm is able to inhibit Echinochola and Raphanus to show herbicidal activity and at 200-500 ppm the extracts are effective against the growth of Fusarium (page 80, paragraph 1 and 2).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 It would have been prima facie obvious to one of ordinary skill to combine the teachings of Blotsky et al. and Deba et al. to improve the resistance of plants with a combination of Bacillus amyloliquefaciens and Bidens plant extract with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Blotsky et al. and Deba et al. to improve the resistance of plants to disease because combining Bacillus amyloliquefaciens with Bidens plant extract would result in a single formulation that improves plant health because Deba et al. teach that Bidens Pilosa has fungicidal and herbicidal activity.  Therefore, one of ordinary skill would have been motivated to combine the teachings of Blotsky et al. and Deba et al. to form a composition that has bactericidal, herbicidal and fungicidal properties to aid in increasing the ability of a Bacillus amyloliquefaciens to improve plants resistance.  Furthermore, combining the teachings of Blotsky et al. and Deba et al. would necessarily result in an increase in metabolic activity, increase biofilm formation and maintain an alive number of the Bacillus amyloloquefaciens during the production process or storage.
Claims 14, 15, 17-19 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blotsky et al. (US 2014/0030228; published January 30, 2014) in view of Deba et al. (Herbicidal and fungicidal activites and identification of potential phytotoxins from Bidens Pilosa L. var. radiata Scherff, Weed Biology and Management, Vol. 7, Issue 2, May 2007, pages 77-83).
Applicant’s Invention
Applicant claims a composition comprising Bacillus amlyloliquefaciens and a Bidens plant extract in a concentration of 300ppm-200,000ppm. Claim 14
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Blotsky et al. teach methods and compositions that control plant pathogens (abstract).  The compositions comprise isolate Bacillus organisms and include amyloliquefacians [0006-7].  Bacillus amyloliquefacians is able to survive unfavorable conditions and inhibits the growth of pathogenic bacteria like E. coli and Salmonella [0020].  The compositions contain 106 to 108 CFU/mL of carrier [0035].  The methods used include contacting plants, plant parts and seed with the formulations to modulate the effects of microorganisms, particularly Pseudomonas aeruginosa and gram positive bacteria, Serratia marcescens Acidovorax (a bacterial fruit blotch of cucurbits such as watermelon) [0036-39; Table 1].  The invention also may include a second control agent that is antibacterial or a pesticide [0054].  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Blotsky et al. do not teach that the second control agent is Bidens Pilosa water extract or in a concentration of 300ppm-200,000ppm, preferably 300-2000ppm.  It is for this reason that Deba et al. is joined.
Deba et al. teach that bidens Pilosa is an eco-friendly shrub which can control weeds and phytopathogens in agricultural fields (page 78, paragraph 1).  The leaves, stems and roots were boiled in water and adjuste to a pH of 2 (page 78, paragraph 3).  The water extract was further diluted to a concentration of 500ppm with ethanol and tested for herbicidal activity and fungicidal activity (page 78, paragraphs 4-6).  Bidens plant extract at a concentration of 500 ppm is able to inhibit Echinochola and Raphanus to show herbicidal activity and at 200-500 ppm the extracts are effective against the growth of Fusarium (page 80, paragraph 1 and 2).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 It would have been prima facie obvious to one of ordinary skill to combine the teachings of Blotsky et al. and Deba et al. to improve the resistance of plants with a combination of Bacillus amyloliquefaciens and Bidens plant extract with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Blotsky et al. and Deba et al. to improve the resistance of plants to disease because combining Bacillus amyloliquefaciens with Bidens plant extract would result in a single formulation that improves plant health because Deba et al. teach that Bidens Pilosa has fungicidal and herbicidal activity.  Therefore, one of ordinary skill would have been motivated to combine the teachings of Blotsky et al. and Deba et al. to form a composition that has bactericidal, herbicidal and fungicidal properties to aid in increasing the ability of a Bacillus amyloliquefaciens to improve plants resistance.  
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/ALI SOROUSH/Primary Examiner, Art Unit 1617